Citation Nr: 1402222	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-06 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for the service-connected right leg varicose veins.

2.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), has been received.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Marine Corps from February 1989 to February 1993; he was awarded the Combat Action Ribbon for his service in Southwest Asia.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that, in part, assigned a 40 percent evaluation for the service-connected varicose veins in the appellant's right leg.

In May 2013, a videoconference hearing concerning the increased rating claim was held between the Atlanta RO and the Board in Washington, DC before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

The record before the Board consists of the appellant's paper claims file and an electronic file known as Virtual VA.  Virtual VA does currently contain evidence (a VA Form 21-22a dated in April 2013) not already included in the paper claims files.

After the most recent Supplemental Statement of the Case (SSOC) was issued in March 2012, additional evidence concerning the increased rating claim on appeal was submitted in June 2013.  This evidence consisted of VA treatment reports dated between December 2009 and August 2012.  The appellant's attorney also submitted a written waiver of initial review of that evidence by the RO.  Therefore referral to the RO of the evidence received directly by the Board is not required.  38 C.F.R. § 20.1304.  However, as the case is being remanded, the RO will be able to review that evidence.

In a February 2013 rating action, the RO denied the Veteran's application to reopen his claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The RO notice letter is dated February 13, 2013; the next month, the Veteran's notice of disagreement (NOD) in relation to the denial of his claim to reopen was received.  The claims file does not contain any SOC issued in response to the Veteran's NOD received in March 2013 as to that claim; therefore the claim to reopen must be remanded for the issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  VA will notify the Veteran when further action is required.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Review of the evidence of record reveals that the appellant reported, in his June 2008 NOD, that he had filed for disability benefits from the Social Security Administration (SSA) in November 2007.  The appellant also testified during his May 2013 Board videoconference hearing that his service-connected varicose veins affected his ability to work.  

The claims file does not include any SSA records.  As a general matter, VA is required to obtain pertinent Federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2).  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the SSA.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such SSA records are relevant to a veteran's claim, VA is required to assist said veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all pertinent SSA records must be obtained and associated with the claims file.  While the case is in remand status, the originating agency should also obtain any outstanding records pertinent to the Veteran's claim.

The Veteran was last afforded a VA right lower leg examination for varicose veins in August 2011.  He subsequently provided testimony at his May 2013 Board videoconference hearing to the effect that his varicose veins had become worse.  The Board therefore finds that the Veteran should be afforded another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from invoking its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court of Appeals for Veterans Claims (Court) has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claims on appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Finally, the Veteran submitted a timely NOD, in March 2013, in disagreement with the denial of his application to reopen his claim for service connection for PTSD.  Because the RO did not subsequently issue an SOC addressing that issue, the Board must remand the matter to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

As to the Veteran's PTSD claim, a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  Therefore, the psychiatric issue on appeal is as listed on the title page.

On remand, these deficiencies must be rectified.  To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Contact the Social Security Administration to obtain all the medical records associated with the appellant's initial application for benefits, as well as well as copies of all of the medical records upon which any decision concerning the appellant's entitlement to disability benefits was based and any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits.  Associate those records with the claims file.

3.  Contact the appellant to obtain the names and addresses of all private and VA or other government medical care providers and treatment centers where he has been treated for any complaints relating to his right leg varicose veins or associated surgical scar problems since 2012.  After securing the necessary release(s), obtain all records and information not previously secured.  All records obtained must be associated with the claims file.

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his attorney must also be informed of the negative results and be given opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA vascular examination to evaluate the extent and severity of his right leg varicose veins.  All necessary tests, as well as any other recommended examinations or photography, must be conducted and all clinical manifestations attributable to the varicosities in the right leg must be reported in detail.  The examiner must provide detailed descriptions for the right leg as to the location and size of all varicosities, as well as the presence and severity of any edema, stasis pigmentation, eczema, subcutaneous induration, ulceration, and pain.

The entire claims file (i.e. the paper claims file and all relevant electronic medical records) must be reviewed by the examiner.  If the examiner does not have access to the electronic medical records, any relevant electronic treatment records must be printed and associated with the paper claims file so they can be available for review.

Ensure that the examiner provides all information required for rating purposes, to include information required to rate the surgical scarring associated with the February 2006 vein stripping procedure.

6.  Upon receipt of the VA medical examination report, conduct a review to verify that all requested findings have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2.  

7.  After completing any additional notification and/or development action deemed warranted by the record, readjudicate the claim on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories and Diagnostic Code versions; 38 C.F.R. §§ 3.321; and Hart v. Mansfield, 21 Vet. App. 505 (2007).  

8.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time must be allowed for response.

9.  Examine the Veteran's attempt to reopen his claim for service connection for a psychiatric disorder.  If no additional development is required, prepare an SOC in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal, should this issue be returned to the Board.

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

